DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on October 24, 2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on July 21, 2020.
Claims 1 – 20 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on July 21, 2020 and April 7, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 5, 6, 8, 12 - 14, and 16 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha (WO2020130528A1, using the provided machine translation).
As per claims 1 – 3, 5, 6, 8, 12 – 14, 16, 17 and 19, Cha teaches:
An organic electroluminescence device comprising a first electrode, a second electrode on the first electrode, a plurality of functional layers between the first electrode and the second electrode, wherein the plurality of functional layers comprise an emission layer, a hole transport region between the first electrode and the emission layer, and electron transport region between the emission layer and the second electrode (Example 1-1 teaches that the device structure for all the Examples was made with the following layers being deposited on top of each other: an electrode, a hole injection layer, a hole transport layer, an electron suppressing layer, a light emitting layer, a hole blocking layer, an electron injection layer, an electron transport layer and a second electrode.)
Wherein the hole transport region comprises the amine compound represented by Formula 1 
    PNG
    media_image1.png
    348
    485
    media_image1.png
    Greyscale
 (Cha teaches Example 1-8, which is a device with the layers above and with compound 8 in the electron suppression layer, which is next to the hole transport layer, therefore in the “hole transport region” as claimed. 
    PNG
    media_image2.png
    185
    211
    media_image2.png
    Greyscale
. Compound 8 reads on the claimed compound wherein X is O; Y is S, Ar1 is an unsubstituted aryl group of 6 carbon atoms, namely a phenyl group as required by claims 6 and 17; Ar2 is a substituted aryl group of 6 carbon atoms for forming a ring; R1 is a hydrogen atom; q is an integer of 3 and p is an integer of 1; Ra to Rd are each hydrogen; a and d are each an integer of 3, b and c are each an integer of 4; L1 is a direct linkage as required by claim 19. This compound reads on the compound of Formula 1-2 in claims 2 and 13 and the compound of Formula 1C in claims 5 and 16. As claims 3 and 14 do not require the compound to be selected from Formula 1-1, the limitations of claims 3 and 14 are also met.)
As per claim 9, Cha teaches:
Wherein the emission layer comprises an anthracene derivative represented by Formula 2 
    PNG
    media_image3.png
    295
    297
    media_image3.png
    Greyscale
(Cha teaches that in the device structure of the Examples, compound BH is provided in the light emission layer ([0241]) 
    PNG
    media_image4.png
    164
    108
    media_image4.png
    Greyscale
which reads on the claimed Formula wherein R31 to R38 are all hydrogen and R39 and R40 are combined with an adjacent group to form a ring.)
As per claims 12 – 14, and 16 - 19, another compound taught by Cha is 
    PNG
    media_image5.png
    94
    98
    media_image5.png
    Greyscale
 in [0101] on Page 15. This reads on the claimed Formula wherein X is S; Y is S; Ar1 is an unsubstituted aryl group of 6 carbon atoms, namely a phenyl group as required by claim 17; Ar2 is a substituted aryl group of 6 carbon atoms for forming a ring, namely the group Ar2-4 of claim 18; R1 is a hydrogen atom; q is an integer of 3 and p is an integer of 1; Ra to Rd are each hydrogen; a and d are each an integer of 3, b and c are each an integer of 4; L1 is a direct linkage as required by claim 19. This compound reads on the compound of Formula 1-2 in claim 13 and the compound of Formula 1B in claim 16. As claim 14 does not require the compound to be selected from Formula 1-1, the limitations of claim 14 are also met.

Claims 1 – 10 and 12 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US20160126469A1).
As per claims 1 – 8 and 12 – 19, Nakano teaches:
An organic electroluminescence device comprising a first electrode, a second electrode on the first electrode, a plurality of functional layers between the first electrode and the second electrode, wherein the plurality of functional layers comprise an emission layer, a hole transport region between the first electrode and the emission layer, and electron transport region between the emission layer and the second electrode (In [0057], Nakano teaches that Examples 1 to 6 use devices formed with the following layers deposited on each other: glass substrate, a positive electrode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, an electron injection layer and a negative electrode.)
Wherein the hole transport region comprises the amine compound represented by Formula 1 
    PNG
    media_image1.png
    348
    485
    media_image1.png
    Greyscale
( Nakano teaches Example 4, which is a device with the layers above and compound 21 in the hole transport layer as claimed. 
    PNG
    media_image6.png
    261
    318
    media_image6.png
    Greyscale
Compound 21 reads on the claimed Formula wherein X and Y are each O; Ar1 is an unsubstituted aryl group of 6 carbon atoms, namely a phenyl group as required by claims 6 and 17; Ar2 is a substituted aryl group of 6 carbon atoms for forming a ring, namely the group Ar2-4 of claims 7 and 18; R1 is a hydrogen atom; p is 1 and q is 3; Ra to Rd are each hydrogen; a and d are each an integer of 3, b and c are each an integer of 4; L1 is an arylene group of 6 carbon atoms, namely a phenylene group of claim 19. This compound reads on Formula 1-1 of claims 2 and 13, Formula 1-1A of claims 3 and 14, and Formula 1D of claims 5 and 16. As claims 4 and 15 do not require that the compound be selected from Formula 1-2, the limitations of claims 4 and 15 are also met.
As per claims 9 and 10, Nakano teaches:
Wherein the emission layer comprises an anthracene derivative represented by Formula 2
    PNG
    media_image3.png
    295
    297
    media_image3.png
    Greyscale
(In [0057], Nakano teaches that the emission layer in the devices used in the Examples was formed using ADN doped with TBP. The structure of ADN is 
    PNG
    media_image7.png
    218
    122
    media_image7.png
    Greyscale
, which is the structure 2-2 in claim 10 and reads on the formula of claim 9 wherein R31 to R38 are all hydrogen and R39 and R40 are combined with an adjacent group to form a ring.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 10, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (WO2020130528A1, using the provided machine translation) as applied to claims 1 - 3, 5, 6, 8, 12 - 14, and 16 - 19 above.
As per claims 4, 7, 11, 15 and 20, Cha teaches compound 
    PNG
    media_image5.png
    94
    98
    media_image5.png
    Greyscale
 in paragraph [0101] on Page 15. This compound reads on the claimed limitations as shown above, including that Ar2 is a substituted aryl group of 6 carbon atoms for forming a ring, namely the group Ar2-4 of claim 7. This compound is a structural isomer of compound C91 in claims 11 and 20 
    PNG
    media_image8.png
    142
    118
    media_image8.png
    Greyscale
, and a structural isomer of Formula 1-2A in claims 4 and 15 with the only difference between the two compounds being the bonding position of the phenyl ring attached to the phenylene group between the nitrogen and the dibenzothiophene. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
While Cha does not specifically teach an Example with the compound in a device as required by claims 4, 7, and 11, Cha teaches an anode, a cathode, and an organic layer and that the compounds are in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Cha as Cha demonstrates this device structure was known prior to the effective filing date of the claimed invention.
As per claim 10, Cha teaches the device of the Examples has the compound BH in the emission layer as shown above 
    PNG
    media_image4.png
    164
    108
    media_image4.png
    Greyscale
. This compound differs from the structure of compound 2-2 in claim 10 only in the binding of the bottom naphthyl group to the anthracene core, wherein the compound taught by Cha is a structural isomer of the compound claimed. 
    PNG
    media_image7.png
    218
    122
    media_image7.png
    Greyscale
 The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2020106102A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789